Citation Nr: 0812549	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  02-02 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for left elbow 
disability.

3.  Entitlement to service connection for right big toe 
disability.

4.  Entitlement to service connection for left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to April 
2001.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2006 and July 2007.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran also appealed a denial of service connection for 
bilateral hearing loss and tinnitus.  In January 2003, the 
Board determined that the appellant's claims for service 
connection for bilateral hearing loss and tinnitus were not 
warranted on the basis that there was no competent evidence 
of these disabilities.  The Board's January 2003 decision is 
final and the appellant did not file a notice of appeal.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1104.


FINDINGS OF FACT

1.  Sleep apnea is not currently shown.

2.  Chronic left elbow disability was not manifested during 
the veteran's active duty service, nor is chronic left elbow 
disability otherwise related to such service.

3.  Chronic right big toe disability was not manifested 
during the veteran's active duty service, nor is chronic 
right big toe disability otherwise related to such service.

4.  Chronic left knee disability was not manifested during 
the veteran's active duty service, nor is chronic left knee 
disability otherwise related to such service.




CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Left elbow disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Right big toe disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Left knee disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The initial notification in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in June 2001.  In August 2007, the veteran was provided 
with notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective dates to be assigned are rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA medical records.  The evidence of 
record also contains reports of a VA examination performed in 
June 2001 and another VA foot examination performed in July 
2006.  The Board notes that this matter was remanded in 
January 2006 and July 2007, with the Board instructing the RO 
to schedule the veteran for a VA examination to ascertain the 
nature and etiology of his disabilities.  The Board notes 
that the veteran was scheduled for VA examinations in 
February 2006, June 2006, August 2006, January 2007, October 
2007, and November 2007, however, the veteran failed to 
appear.  Since the most recent failure to appear, the veteran 
has not contacted VA to reschedule the examination, nor has 
he offered any explanation as to why he did not attend the 
examinations.  A supplemental statement of the case was 
issued in December 2007 which referenced his failure to 
attend the scheduled VA examinations.  The evidence of record 
does not contain any response from the veteran.  

The consequence in this case of the veteran's failure without 
good cause to report for the VA examinations is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See 38 C.F.R. § 
3.655; see Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991) (noting 
that that failure to cooperate by attending a requested VA 
examination may result in an adverse determination).

Based on the veteran's failure to attend multiple scheduled 
VA examinations with regard to his service connection claims, 
this demonstrates his lack of seriousness in advancing his 
claims and his actions show that any further efforts would be 
futile and result in needless government expense.  Even with 
representation by a national organization which has 
presumably communicated to the veteran the importance of 
cooperation, the veteran has continually failed to appear for 
scheduled examinations.  The Board concludes that VA has no 
remaining duty under VCAA to provide medical examinations in 
conjunction with the veteran's claims of service connection.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  



Sleep Apnea

Service medical records dated in November 1997 reflect that 
the veteran complained of a possible sleeping disorder.   
Sleep apnea was ruled out by the examiner.  A service Report 
of Medical History for separation purposes dated in March 
2001 reflects that the veteran checked the 'no' box for 
frequent trouble sleeping.  

The veteran underwent a VA examination in June 2001.  He 
reported symptoms of day time tiredness and somnolence which 
interfered at times with his performance of duty in the Navy.  
He stated that on occasion he fell asleep during working 
hours and that a supervisor suggested to him that he may be 
suffering from sleep apnea syndrome.  He claimed that he was 
seen at sick call aboard an aircraft carrier and no special 
treatment was suggested.  The examiner noted that there was 
no confirmatory studies leaving this only as a clinical 
question and not as a specific diagnosis at time of 
examination.  The examiner noted that the veteran had a 
history mildly suggestive of sleep apnea syndrome, not 
documented by testing or medical records.  

While acknowledging the veteran's belief that sleep apnea is 
due to service, it is well established that as a layperson, 
the veteran is not considered capable of opining as to the 
nature or etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Therefore, the Board must conclude that service connection 
for sleep apnea is not warranted.  There is no evidence of 
sleep apnea while in service and no competent medical 
evidence linking any current diagnosis of sleep apnea to 
service.  Thus, the Board finds that a preponderance of the 
evidence is against the veteran's claim for sleep apnea.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply. See 38 
U.S.C.A. § 5107(b).



Left Elbow Disability

Service medical records dated in September 1999 reflect that 
the veteran complained of left elbow pain and swelling after 
slamming his left elbow into a valve while coming down a 
vertical ladder.  The veteran was assessed with an acute soft 
tissue injury.  There is no indication of any follow-up 
treatment or complaints and there is no suggestion of a 
chronic disability of the left elbow in these medical 
records.  A service Report of Medical Examination dated in 
March 2001 for separation purposes reflects that the 
veteran's upper extremities were clinically evaluated as 
normal.  A service Report of Medical History dated in March 
2001 for separation purposes reflects that the veteran 
checked the 'no' box for painful or "trick" shoulder or 
elbow.  

The veteran underwent a VA examination in June 2001.  He 
reported pain at the tip of the elbow intermittently with 
use.  Upon physical examination, there was some mild 
tenderness to palpation over the olecranon process.  The 
examiner diagnosed olecranon bursitis, left elbow.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that the veteran has 
a chronic left elbow disability etiologically related to 
service or any incident therein.  On separation from service, 
the veteran's upper extremities were clinically evaluated as 
normal.  The clinically normal finding on separation 
examination is significant in that it demonstrates that 
trained military medical personnel were of the opinion that 
no left elbow disability was present at that time.  The Board 
views the examination report as competent evidence that there 
was no left elbow disability at that time.  Also of 
significance is the fact that at the time of his March 2001 
examination, the veteran did not report any complaints 
related to the left elbow and checked the 'no' box for 
painful or "trick" shoulder or elbow.  This suggests that 
the veteran himself did not believe that he had any ongoing 
left elbow disability at that time.  

The Board acknowledges that bursitis was diagnosed shortly 
after service, but the veteran has not cooperated with the 
RO's efforts to assist him with this claim.  The Board must 
therefore base its decision on the evidence of record.  
Although the record shows a diagnosis of bursitis shortly 
after service, there is no medical evidence showing that the 
disorder is chronic as opposed to acute, nor is there any 
medical evidence suggesting that it is causally related to 
service.  If the veteran develops a chronic left elbow 
disability in the future, he may always request that his 
claim be reopened. 

Thus, service connection for left elbow disability is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Big Toe Disability

A service Report of Medical Examination for separation 
purposes dated in March 2001 reflects that the veteran's feet 
were clinically evaluated as normal.  A service Report of 
Medical History for separation purposes dated in March 2001 
reflects that the veteran checked the 'no' box for foot 
trouble.  There are no other service medical records related 
to the veteran's feet.  

The veteran underwent a VA examination in June 2001.  He 
reported a minor injury to his right foot when he stubbed his 
foot and right first toe on a step aboard a ship in service.  
He stated that he initially experienced rather acute pain 
which slowly decreased over time but that the area was still 
painful with walking and prolonged weight bearing.  

Upon physical examination, a mild degree of pes planus was 
noted when standing.  There was some tenderness over the 
right first toe superior and distal to the 
metatarsophalangeal joint.  There did not appear to be any 
redness, swelling, or evidence of acute inflammation at time 
of examination.  The veteran's gait on a level surface was 
stable and essentially normal.  The examiner diagnosed a 
history of minor injury right first toe, with recurrent 
arthralgia with weight bearing activity.  X-rays revealed a 
normal right foot series with emphasis on the right toe. 

The veteran underwent another VA examination in July 2006.  
He reported cracking of the right big toe from time to time.  
He stated that he had pain on prolonged walking or on 
running.  He claimed to avoid those situations but that he 
walked at work quite a bit.  

Upon physical examination, he walked with a normal gait.  As 
he stood, the examiner noted that had had pronation of the 
right foot.  There was some bunion noted on the right side of 
the right big toe.  There was some thickening of the first 
metatarsal joint on the right foot.  There was no significant 
tenderness to pressure over the right first metatarsal joint.  
The veteran underwent an x-ray on his right foot.  X-ray 
findings revealed borderline hallux valgus with "question" 
early degenerative change at the first metatarsophalangeal 
joint.  The bones, joints, and alignment were otherwise 
unremarkable.  The examiner diagnosed right foot bunion due 
to degenerative joint disease of the first metatarsal joint.  

The Board recognizes the veteran's statement that he injured 
his big toe while in service.  However, although the veteran 
is competent to report the facts regarding his injury, as a 
lay person he is not qualified to offer a medical diagnosis 
or medical etiology. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  There is medical evidence of post-service 
disability, but there is no medical evidence suggesting a 
causal link to service.  As with the elbow issue, the Board 
must base its decision on the limited evidence of record.  
The Board notes the 2006 medical reference to arthritis, but 
this was several years after discharge.  Significantly, the 
2001 VA examination included an x-ray study which did not 
reveal any arthritis.  There is therefore no basis for 
applying the one-year presumption for arthritis. 

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection is not warranted for 
right big toe disability.  Service medical records are silent 
with respect to any injuries to the right big toe.  The March 
2001 separation examination showed that the feet were 
clinically evaluated as normal. Moreover, there is no 
competent medical evidence linking any such disability to 
service.  Thus, a preponderance of the evidence is against 
the veteran's claim for right big toe disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

Left Knee Disability

Service medical records dated in September 2000 reflect that 
the veteran complained of ongoing mild posterior left knee 
pain when someone kicked him in his foot.  A service Report 
of Medical Examination for separation purposes dated in March 
2001 reflects that the veteran was clinically evaluated as 
normal for lower extremities.  

The veteran underwent a VA examination in June 2001.  He 
reported having problems with left knee pain which he related 
in part to his activities in service.  The examiner noted 
that symptoms historically were suggestive of chondromalacia 
patellae.  

Upon physical examination, the left knee appeared essentially 
normal to inspection.  The examiner diagnosed arthralgia of 
the left knee, consistent with chondromalacia patellae.  
However, x-rays showed normal bilateral knees.

The Board notes that the veteran underwent another VA 
examination in July 2006.  However, the examiner failed to 
report findings pertaining to the left knee, and only 
reported findings pertaining to the veteran's service-
connected right knee disability.  

As noted, the veteran's service medical records reflect a 
single instance of complaints related to the left knee in 
September 2000, and the March 2001 separation examination is 
negative for any diagnosis or complaints.  The veteran has 
reported that he has felt left knee pain which he related in 
part to his activities in service, however, he has submitted 
no evidence to support his claim that any left knee pain or 
symptomatology is as a result of his service.  Moreover, it 
is well established that as a layperson, the veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As discussed, the veteran has failed to show up for 
several VA examinations, therefore, scheduling another 
examination for an opinion regarding etiology is deemed 
futile.  The Board, therefore, must base a decision on the 
current evidence of record.  Thus, service connection for 
left knee disability is not warranted.  This is a case where 
the preponderance of the evidence is against the claim and 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


